United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-2672
                                    ___________

United States of America,                *
                                         *
             Appellee,                   *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
Derrick Uraye Stricklin,                 *
                                         * [UNPUBLISHED]
             Appellant.                  *
                                    ___________

                              Submitted: July 7, 2009
                                 Filed: July 22, 2009
                                  ___________

Before WOLLMAN, MURPHY, and MELLOY, Circuit Judges.
                         ___________

PER CURIAM.

       Derrick Stricklin appeals the district court’s1 order reducing his sentence from
151 months to 121 months in prison pursuant to 18 U.S.C. § 3582(c)(2) and
Amendment 706 to the United States Sentencing Guidelines. Because Stricklin filed
a stipulation in the district court, in which he agreed to imposition of a 121-month
sentence without the need for a hearing, he may not challenge that sentence on appeal.
See United States v. Thompson, 289 F.3d 524, 526 (8th Cir. 2002) (defendant could
not complain on appeal that district court sentenced him at low end of Guidelines

      1
      The Honorable Lyle E. Strom, United States District Judge for the District of
Nebraska.
range, as his lawyer had asked); United States v. Nguyen, 46 F.3d 781, 783 (8th Cir.
1995) (defendant who explicitly and voluntarily exposes himself to specific sentence
may not challenge that punishment on appeal).

       Accordingly, the judgment is affirmed, and counsel is granted leave to
withdraw on the condition that counsel inform Stricklin about the procedures for filing
petitions for rehearing and for certiorari.
                        ______________________________




                                          -2-